DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-11 are currently pending. This office action is the first office action on the merits of the claims. 
                                                              Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “crosslinked polymeric surfaces” which does not have the enough support in the originally filled application as there is no indication of multiple surfaces only a surface or the surface. It should be noted that this case is a divisional case of 15/304780 so support for the claimed limitations must be found in the specification of that application. 
Claims 2-11 are rejected as being dependent on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 The claim recites “crosslinked polyphosphorylcholine” which renders the claim indefinite as it is not clear what the boundaries of polyphosphorylcholine are. Does this refer to the polymer which is made by crosslinking the indicated coating composition? Is this a separate polymer made from reactions of phosporylcholine? Is this any crosslinked polymer which comprises a phosphoryl choline group?
Concerning claim 8 the claim recites “wherein the external surface material of the in-vivo implantable prosthesis comprises polydimethylsiloxane having a functional group which provides a radical that binds to a terminal C=C bond of the acrylate group via the photoinitiator” which renders the claim indefinite as it is not clear if this binding is an indication of the covalent bond of the polyphosphorylcholine, or an indication of the external surface before the crosslinked structure is formed. 
Claims 2-7 and 9-11 are rejected as being dependent on a rejected base claim. 

                                                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (US 6,893,595 B1).
Concerning claims 1-4 and 10, Muir teaches a method of making coated moulded polymeric articles in which the coating is firmly adhered to the product (column 1 lines 1-10). This method is used to make components such as contact lenses or intraocular lenses (column 10 lines 10-20).  This method is indicated to result in a coating that is covalently bonded to the surface to the of the article (column 2 lines 10-25). It should be noted that Muir specifically examines the  corneal touch test which attempts to predict properties for intraocular lenses during implantation (column 16 lines 55-68).  This indicates that intra ocular lendses would be considered to be a in-vivo implantable prosthesis, and since intraocular lenses are used to replace the lens of the eye would be used in therapy for tissue replacement. 
Muir teaches an example that indicates a copolymer of trimethoxysilylpropyl methacrylate, allyl methacrylate and methacryloyloxyethyl phosphoryl choline  which is made using Azobisisobutyronitirle as the polymerization initiator (column 20 lines 20-35) this polymer was indicated to have allylic and timethoxysilyl group present after the polymer was made (column 20 lines 45-50). It should be noted that azobisisobutyronitrile is listed as one of the preferred photo initiators of claim 3. The polymer was applied to the inner surface of the mold liner and then a liquid silicone rubber formation was poured into the coated mold. The mold was then closed and cured resulting the coating crosslinking and being covalently bonded to the silicone (column 20 lines 50-60). 
This example does not indicate that the silicone was dimethylsiloxane or that the article formed was a in-vivo implantable prosthesis, or the particular coating composition which is used to make the final article. 
Muir teaches another example which is used to made a silicone lens which uses polydimethyl siloxane end capped with methacrylate functionality, and the mold was indicated to be coated with a allyl methacrylate, methacryloyloxyethyl phosphoryl choline copolymer (column 21 lines 15-40). 
Muir additionally teaches that in general the curable composition which is in the formed of a liquid prepolymer is a polysiloxane that reaction with reactive groups of the coating polymer during the curing reaction  which results in crosslinking of the coating  (column 9 lines 55-68) and these prepolymer can be approximately equal amount of hydro silyl group containing polysiloxane and vinyl substituted polysiloxane (column 10 lines 1-10).  When lenses are made the coating is indicated to be on both sides of the lens (column 21 lines 25-50) indicating that that an intraocular lens would include coated polymeric surfaces. 
It should be noted that the claims as are currently drafted are drawn to a product. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2133.I.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2133.II. 
As such the structure formed by Muir of coating a mold with a polymer having made from photoinitiator a crosslinking agent and a phosphorylcholine monomer and then crosslinking the coating with a siloxane composition to give an article would result in the same structure that would result from the crosslinking of the claimed coating composition on an already formed prosthesis. 
	It would have been obvious to one of ordinary skill in the art at the time of filling to alter the molded article of Muir to use the coating composition of the example of Muir which is a copolymer of trimethoxysilylpropyl methacrylate, allyl methacrylate and methacryloyloxyethyl phosphoryl choline  made using a Azobisisobutyronitirle as the polymerization initiator, in the making of an coated intraocular lens which is made from a dimethylsiloxane silicone composition to give the claimed in-vivo implantable prosthesis because Muir teaches that the coating method can be used to make intraocular lenses and further teaches that the curable silicone compositions used to a silicone lens can comprise dimethylsiloxane. 
Concerning claim 5 Muir teaches that the polymer used is made by 21.3686 g of methacryloyloxyethyl phosphorylcholine  and 0.05 grams of AIBN or Azobisisobutyronitrile (column 20 lines 25-35). Methacryloyloxyethyl phosphorylcholine has a molecular weight of approximately 295.27 g/mol and AIBN has a molecular weight of approximately 164.21 g/mol. This indicates that the copolymer is made from 0.0723696955 mol of methacryloyloxyethyl phosphorylcholine and 0.00030448815541 mol of AIBN. This corresponds to an amount of AIBN  with respect to the phosphoryl choline monomer of 0.0042 mols of AIBN per 1 mol of the phosphoryl choline monomer or 0.42 mol% of the phosphoryl choline monomer. 
However Muir teaches that the coating polymer s will have a molecular weight in the range of from 103 -106 (column 14 lines 15-20).  The molecular weight of a polymer would be dependent on the ratio of the polymerization initiator used to the monomer present in the polymerization. Assuming each initiator moiety polymerizes the same number of monomer units and that the AIBN initiator result in 2 initiating radical 0.42 mol% of initiator to phosphoryl choline monomer would result in a polymer having approximately 119.05 monomer units of phosphoryl choline monomer in the polymer chain, which would have a molecular weight of approximately 35,151 g/mol or 3.5* 104. This does not include the use of allyl methacrylate and trimethoxysilylpropyl methacrylate present in the exemplary polymer coating which would further raise molecular weight of the polymer.  Allyl methacrylate has a molecular weight of 126.15 g/mol and trimethoxysilylpropyl methacrylate has a molecular weight of 248.35 g/mol and are indicated to be present in an amount of a mol ratio of 20:5:75 of allylmethacrylate: trimethoxysilylpropyl methacrylate: and the phosphocholine monomer (column 20 lines 25-40). This indicates that the theoretical polymer having 119.05 of the units of the phosphocholine polymer will include 31.73 units of allyl methacrylate and approximately 7.93 units of trimethoxysilylpropyl methacrylate which would result in a polymer having theoretical molecular weight of approximately 41,123 g/mol or 4.1*104 g/mol.  Decreasing the molar ratio of initiator to monomer would result in increasing the molecular weight of the polymer by the same amount so decreasing the molar ratio of initiator to phosphoryl choline monomer by a factor of 10 to 0.04 mol%, which is within the claimed range,  would increase the theoretical molecular weight to 4.1*105 g/mol which is still less than half the maximum molecular weight of the coating polymer indicated by Muir.   As such the indication of molecular weight would indicate an overlapping range with the claimed molar amount of the photointiator. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I. 
It should be noted that the claims as are currently drafted are drawn to a product. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2133.I.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2133.II. 
Additionally Muir teaches other example of coating polymers which are made form 30 grams of methacryloyloxy ethyl phosphorylcholine  and 0.015 g of a bis (4-tert-butylcylcohexyl)peroxy dicarbonate polymerization initiator (column 18 lines 55-68). This polymerization initiator has a molecular weight of 398.54 g/mol.  This indicates that the phosphorylcholine monomer is present in an amount of 0.1016 mols and the polymerization initiator is present in an amount of 0.000037637376 mols giving that the initiator is preset in an amount of approximately 0.037 mol% which is within the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the amount of photoinitiator used to make the coating polymer of Muir to be present in the claimed range of the amount of the photo initiator  to give the claimed in vivo implantable prosthesis because Muir teaches a molecular weight of the polymer which would indicate an overlapping range with the claimed range and additionally teaches other examples of the polymers which use polymerization initiators in an amount which is within the claimed range. 
Concerning claim 6 Muir further teaches that the  coating polymer may include pre cross-linkable monomer  which is indicated to be present in molar amount of preferably from 0.1 to 10 mol% of the polymer (column 14 lines 10-15).  This polymer is further indicate to include a zwitterionic comonomer which can be the phosphorylcholine monomer and a dual ethylenically unsaturated monomer which are present in molar ratios of from 20:1 to 1:20 (column 14 lines 1-10).  This would indicate that the pre-cross linkable monomer can be present in amount of from (for a polymer having 10 mol% of the pre crosslinkable monomer and a ratio phosphorylcholine to dual unsaturated monomer of 1:20) 233.37 mol% of the phosphorylcholine monomer to (for a polymer having 0. 1 mol % of pre crosslinkable monomer with a ratio phosphorylcholine to dual unsaturated monomer of 20:1) 0.105 mol%.  This would indicate that when the pre-cross linkable monomer is considered to be the crosslinking agent this would this agent can be present in an amount which is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
The pre crosslinkable monomer is indicated to preferably include trialkoxy silyl groups (column 11 lines 25-30) which would correspond to the trimethoxysilylpropyl methacrylate of the exemplary polymer which is indicted to be present in a ratio of 5 to 75 with the phosphoryl choline monomer  (column 20 lines 20-30). If the minimum preferred amount this trimethoxysilyl propyl methacrylate is use of 0.1 mol% of the polymer this would correspond to a ratio of 0.1 to 75 or 0.133 mol% of the phosphorylcholine monomer assuming the amount of phosphoryl choline monomer does not change. Which would be within the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of crosslinking agent in the in vivo prosthesis because Muir teaches a pre crosslinkable monomer which can correspond to the claimed crosslinking agent and teaches that this monomer can be present in an overlapping range with the claimed range. 
Concerning claim 7 Muir does not specifically teach that he coated prosthesis inhabits capsular contracture or foreign body reaction  around the prostheses when implanted as compared to an uncoated in-vivo implantable prosthesis. However Muir does indicate that Methacryloyloxyethyl phosphorylcholine polymers are a reference for adequate biocompatibility  ( column 16 lines 40-50) indicating that the use of this monomer would be expected to decrease the foreign body reaction around the in-vivo implantable prosthesis by increasing the biocompatibility  of the prosthesis. 
As the exemplary coatings used by Muir to make products such as intraocular lenses use Methacryloyloxyethyl phosphorylcholine polymers. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I. 
As such the in-vivo implantable prosthesis of Muir indicated in the discussion of claim 1 would have the claimed properties. 
Concerning claim 9 Muir does not specifically teach the claimed manufacturing method of the prosthesis. 
However this claim is a product by process claim. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2133.I.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2133.II. 
As such the structure formed by Muir of coating a mold with a polymer having made from photoinitiator a crosslinking agent and a phosphorylcholine monomer and then crosslinking the coating with a siloxane composition to give an article would result in the same structure that would result from the crosslinking of the claimed coating composition on an already formed prosthesis, and as such meets the claimed limitations. 

6.	Claims 1-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 6,090,901).
Concerning claims 1-4 Bowers teaches a method of coating polymers on to surfaces of devices which come into contact with biological fluids (column 1 line 5-20) which can be medical devices such as prosthesis and which can be implantable such as heart values, and artificial lungs ( column 1 line 50-60). The polymer coating is indicated to include reactive group capable of forming covalent bonds with a substrate surface with coreactive groups on the polymer to crosslink the polymer surface after coating (column 3 lines 45-55).  
Bowers teaches an example of a polymer which is formed from 20.6 g of HEMA PC (which corresponds to the claimed methacryloyloxyethyl phosphorylcholine), allyl methacrylate and AIBN (azobisisobutyronitrile, indicated by applicant in claim 3 to be a photoinitiator), where the allyl groups of the monomer are indicated to be unreacted (column 34 lines 25-45). This polymer is then coated on a Polydimethylsiloxane sheet which was treated in a plasma chamber (column 34 lines 45-60). This would result in the reaction of the allyl groups with the plasma treated polydimethylsiloxane resulting in a crosslinking of the polymer and in covalently bonding the polydimethylsiloxane surface with the polyphosphoryl choline resulting in a crosslinked coating. 
 Bowers does not teach that the coating is used on an in-vivo prosthesis having external surfaces of polydimethylsiloxane  to give crosslinked polymeric surfaces, or that the by crosslinking occurs by crosslinking a particular coating composition. 
The claims as are currently drafted are dawn to product by process claims. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2133.I.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2133.II. 
As such since the structure of the polymer of the Bowers which is covalently crosslinked to the dimethylsiloxane substrate would be the same as that formed by crosslinking the claimed coating composition, the structure of Bowers meets this limitation. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the exemplary coating on polydimethylsiloxane surfaces of an in vivo implantable prosthesis to provide the claimed in-vivo implantable prosthesis because Bowers teaches the forming of a crosslinked phosphorylcholine polymer surface covalently attached to polydimethyl siloxane and further teaches that the coatings are indicated to be useful for coating  the surfaces of medical devices includes in-vivo implantable prosthesis. 
Concerning claim 6 Bower further teaches that the monomer composition preferably includes a minimum of 0.01 % by weight of the monomer containing a group capable of stably binding the polymer to a surface(column 25 lines 1-10). In the exemplary polymer this would be the allyl methacrylate monomer. Allyl methacrylate has a molecular weight of 126.15 g/mol and Methacryloyloxyethyl phosphorylcholine has a molecular weight of approximately 295.27 g/mol. This indicates that altering the exemplary allyl methacrylate and HEMA PC copolymer to have the minimum amount of allyl methacrylate would result in 0.01g of Allyl methacrylate and 99.99 grams of HEMA PC.  This results in 0.00007927070947 mol of Allyl methacrylate  and 0.33833440579 mol of HEMA PC giving an amount of 0.0234296 mol% of allyl methacrylate  with respect to the phosphorylcholine monomer as the minimum amount of the monomer. The exemplary polymer gives that the copolymer was a 2:1 copolymer of HEMPA PC and allyl methacrylate  (column 34 lines 40-45) which corresponds to approximately 50 mol% of Alllyl methacrylate with respect to the phosphorylcholine monomer. This indicates that the allyl methacrylate will be present in an amount which overlapps with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art to alter the amount of the allyl methacrylate in the exemplary polymer used in a in vivo implantable prosthesis of bowers to have the claimed range of the crosslinking agent because Bowers teaches an overlapping range with the claimed range. 
Concerning claim 7 Bowers teaches that the polymers when coated on a surface will proves a reduction in platelet activation of at least 70% (column 3 liens 5-25) which is an inhibition of the foreign body reaction around the in-vivo implantable prosthesis. 
Concerning claim 9 Bowers does not specifically teach the claimed manufacturing method of the prosthesis. 
However this claim is a product by process claim. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2133.I.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2133.II. 
The structure formed by Bowers of coating a plasma activated polydimethyl siloxane with a polymer which is made from photoinitiator a crosslinking agent and a phosphorylcholine monomer and then crosslinking the coating resulting in a crosslinked polymer coating would be the same as is produced by the claimed method of the product by process claim. As such Bowers teaches the claimed limitations.  
Concerning claim 10 Bower further teaches that the types of prothesis which can be coated includes those used for tissue replacement such as heart values and artificial lungs (column 1 lines 50-60). 
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 6,090,901) as applied to claim 10 above, and further in view of Goldberg (WO 03/030940 A1; listed on the IDS field on 09/17/2021; All citations refer to the document provided by applicant on 09/17/2021).
Concerning claim 11 Bowers teaches coated implantable prosthesis as is indicated in the discussion of claim 1 and claim 10 provided above. Bowers does not specifically teach that the prosthesis is capable of being used in breast augmentation or reconstruction.  Bowers does indicate that the medical devices are those that are used in contact with protein containing or biological fluids (column 1 lines 20-40) and that the polymer coating used provides a biocompatible surface that minimizes the deposition of proteins and cells (column 2 lines 35-50) .  Bowers teaches an example of modifying a dimethylsiloxane based substrate to include the polymer coating (column 34 lines 25-45). 
Goldberg is drawn to surface modification of siloxane based polymer substrates (pg 6 paragraph 2), and that is can be used for biomedical devices  (pg 14 paragraph 2) and that examples of these devices include breast implants ( pg 15 paragraph 1). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the crosslinked polymer coating composition which is covalently bound to a polydimethylsiloxane substrate of bowers for a in-vivo implantable prosthesis of a breast implant because Bowers teaches that the coating is used to provide a biocompatible surface to for implants in contact with biological fluids and Goldberg teaches that devices which can be modified by modifying siloxane polymers to have improved properties include breast implants and so it would be obvious to use the coating of Bowers to provide improved biocompatiablity to the breast implants of Goldberg. 

Allowable Subject Matter
8.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or fairly suggest the claimed external surface material having a functional group which binds to the C=C bond to the acrylate group of the Phosphorylcholine containing monomer .
Conclusion
9.	 Claims 1-11 are rejected. Claim 8 has been objected to over the prior art of record but is dependent from rejected base claims that have bene rejected over 112 issues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763 

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763